Citation Nr: 0425020	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  00-12 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for post 
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945 and from September 1946 to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for post 
traumatic stress disorder.  The veteran responded by filing 
an April 2000 Notice of Disagreement, and she was sent a May 
2000 Statement of the Case.  She then filed a May 2000 VA 
Form 9, perfecting her appeal of this issue.  In June 2001, 
the veteran and her spouse testified at the RO before a 
decision review officer.  A supplemental statement of the 
case issued in July 2004 framed the issue on appeal as 
"Entitlement to service connection for post traumatic stress 
disorder: and proceeded to discuss it on its merits, denying 
the claim.

This claim was originally presented to the Board in June 
2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  In a December 1993 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability, claimed as post traumatic stress disorder; the 
veteran was so informed by letter the next month and she did 
not initiate a timely appeal of this decision.

3.  The evidence submitted since the RO's 1993 denial of the 
veteran's claim for service connection for post traumatic 
stress disorder bears directly and substantially upon the 
specific matter under consideration and is, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of that claim.

4.  The veteran did not engage in combat during her military 
service.  

5.  Competent medical evidence of a current diagnosis of post 
traumatic stress disorder, based on the veteran's confirmed 
stressor, has not been presented.  


CONCLUSIONS OF LAW

1.  The RO's December 1993 denial of service connection for a 
psychiatric disability, to include post traumatic stress 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  The veteran has submitted new and material evidence with 
which to reopen her claim for service connection for post 
traumatic stress disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).  

3.  The criteria for the award of service connection for post 
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 2001 Statement 
of the Case, the various Supplemental Statements of the Case, 
and February and August 2003 RO letters to the veteran 
notifying her of the VCAA, she has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that she must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that she 
receives medical care at the VA medical center in Bay Pines, 
FL, and these records were obtained.  No private psychiatric 
treatment records have been obtained, as no such evidence has 
been indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, she has 
been afforded recent VA psychiatric examinations in 
conjunction with her claim; for these reasons, her appeal is 
ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
February 2003 detailing the evidence that was necessary to 
substantiate her claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and she in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve her interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in March 2000, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that she must supply and 
the evidence that VA would attempt to obtain, as has already 
been discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in July 
2004, in light of the additional development performed 
subsequent to March 2000.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. New and material evidence - Post traumatic stress disorder

The veteran seeks to reopen her claim for service connection 
for post traumatic stress disorder.  In a December 1993 
rating decision, the RO denied the veteran's claim for 
service connection for a psychiatric disability, claimed as 
post traumatic stress disorder, and she was informed of this 
decision in January 1994.  Because the veteran did not file a 
timely appeal of this decision, it is final, and may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In denying the veteran's claim in December 1993, the RO found 
the veteran did not have a current diagnosis of post 
traumatic stress disorder; instead, she had been diagnosed 
with major depression.  However, for the reasons to be 
discussed below, the veteran has submitted new and material 
with which to reopen her service connection claim for post 
traumatic stress disorder.  

As was noted above, service connection for post traumatic 
stress disorder was denied in December 1993 due to a lack of 
a current post traumatic stress disorder diagnosis.  
Subsequent to that decision, the veteran has submitted VA 
medical treatment records, including a May 2001 VA 
psychiatric outpatient treatment record.  According to this 
clinical notation, authored by A.G.S., M.D., the veteran has 
post traumatic stress disorder due to her reported stressor 
experiences during service.  Because this record was not 
created until after the December 1993 denial became final, it 
was not of record at the time of the prior final denial, and 
is not cumulative and redundant of evidence already of 
record; therefore, it is new.  Additionally, because this 
evidence suggests the veteran has post traumatic stress 
disorder due to her military experiences, it is relevant to 
her pending claim.  Because this evidence, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim, it is also material.  

The veteran having submitted new and material evidence, her 
claim for service connection for post traumatic stress 
disorder is reopened, and may be considered on the merits.  




II. Service connection - Post traumatic stress disorder

The veteran's service connection claim for post traumatic 
stress disorder having been reopened, it must now be 
considered on the merits.  Generally, the Board may not 
consider an issue in the first instance, prior to such 
consideration by the RO, the agency of original jurisdiction.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, in 
the present case, as shown in the July 2004 supplemental 
statement of the case, the RO has already considered the 
veteran's claim on the merits, in light of all evidence, both 
new and old, of record, and has denied it.  Therefore, no 
prejudice to the veteran exists in the Board adjudicating the 
claim at this time.  

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2003).  The version of the regulation in 
effect at the time the veteran initially filed her claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of her claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2002); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and her alleged stressor is combat-related, then her 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2003); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that she did 
engage in combat, but that the alleged stressor is not combat 
related, then her lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates her testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, she must introduce 
corroborative evidence of her claimed in-service stressors.  

In the present case, the veteran does not claim to have 
participated in combat, and her records do not reflect the 
award of any medal indicative of combat.  Therefore, because 
the Board finds the veteran did not participate in combat, 
corroborative evidence must be presented of her claimed in-
service stressors.  

In support of her claim, the veteran has stated that while 
stationed at the U.S. Naval Air Station in Puunene, Maui, 
Hawaii, she was sent to retrieve and salvage crashed U.S. 
military aircraft.  Salvaged parts were collected, repaired, 
and stored by her unit until they were need for aircraft 
repair.  In this work, she was exposed to the remains of the 
air crew of crashed aircraft, and is now troubled by her 
memory of these encounters.  However, when VA requested 
records related to the veteran's duty at this base from 
January to October 1945, the U.S. Armed Services Center for 
Research of Unit Records responded that this date range was 
too broad for research by the records center.  The veteran 
has submitted no additional evidence to verify her claims.  
Her service personnel records confirm her service in Hawaii, 
and the fact she was trained as a "storekeeper" in the 
service.  While these facts do not contradict the veteran's 
reported stressors, they also do not confirm her encounters 
with human remains.  

The veteran has also stated that she was physically abused by 
her first husband, to whom she was married from January 1950 
to July 1960.  Among other abuses, she reported that he 
kicked her in the chest on at least one occasion.  The 
veteran's service medical records confirm that she was 
treated in January 1953 for a suspected mass in her left 
breast.  This mass had been present for approximately three 
years, and she first noted it following a "blow" to the 
breast.  The only record of psychiatric treatment dates to 
June 1963, when she was treated for work-related anxiety.  
She was given medication.  No subsequent psychiatric 
disabilities were noted, and on her December 1963 service 
separation examination, no psychiatric abnormalities were 
noted.  

While the veteran's January 1953 treatment notation does not 
indicate the source of the blow to the veteran's chest, the 
Board accepts it, for the purposes of this decision, as 
sufficient verification of the claimed stressor.  According 
to the U.S. Court of Appeals for Veterans Claims (Court), the 
veteran need not submit evidence of personal participation in 
stressful events; the veteran need only submit, or point the 
VA to, "independent evidence of the occurrence of a stressful 
event, [which] . . . .implies [the veteran's] personal 
exposure."  Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002).  In the present case, such a burden has been met.  
Nevertheless, in order for service connection for post 
traumatic stress disorder to be granted, a current diagnosis 
of post traumatic stress disorder resulting from the reported 
stressor from some incident of military service must also be 
of record.  See 38 C.F.R. § 3.304(f) (2003).  

The veteran has been afforded psychiatric treatment at the VA 
in the past several years.  When she was initially examined 
in November 1993, her only reported symptom was sadness when 
she recalled her experiences during service, especially her 
work in aircraft recovery and salvage.  On objective 
examination, she was coherent, logical, and goal-directed, 
although her mood was depressed.  Her memory, attention, and 
concentration were all good, and she denied any psychotic 
symptoms, including auditory or visual hallucinations.  The 
examiner found the veteran competent, and diagnosed major 
depression.  

An undated written notation, received in January 2001, from 
A.S., M.D., a VA physician, confirms a diagnosis of post 
traumatic stress disorder.  Dr. S. wrote that while 
"symptoms of PTSD [were] documented, [the doctor] was unable 
to do a full diagnostic assessment at this initial 
unscheduled visit."  No further discussion, to include the 
stressors upon which this diagnosis was based, was provided.  

The veteran was also diagnosed with post traumatic stress 
disorder at VA's Women's Clinic.  On her initial December 
1999 screening assessment, she was negative for post 
traumatic stress disorder, but she was subsequent diagnosed 
with this disorder in May 2001 after another psychiatric 
evaluation.  When she was seen in May 2001, she stated she'd 
recently seen the film "Pearl Harbor", and was reminded of 
her work in aircraft salvage while stationed in Hawaii during 
W.W. II.  Following her viewing of the film, she reported an 
increase in nightmares, with accompanying restlessness in her 
sleep.  Post traumatic stress disorder was diagnosed.  

In order to reconcile the medical record, another VA 
psychiatric examination was performed in February 2003.  The 
examiner reviewed the veteran's medical history, including 
her prior diagnoses of post traumatic stress disorder and 
major depression.  He also spoke with the veteran regarding 
her work during military service, as well as the abused 
suffered at the hands of her first husband.  On objective 
evaluation, the examiner found the veteran to be neat and 
clean in appearance, with an alert, coherent manner.  Her 
speech was fluent, with relevant content.  Her mood was 
somewhat anxious.  No homicidal or suicidal thoughts or plans 
were noted.  She was also without disturbances of thought or 
perception.  Her memory, both recent and remote, was also 
good.  Overall, the examiner "could not find much evidence 
in the record supporting" a diagnosis of post traumatic 
stress disorder.  The only symptoms the examiner observed 
were some degree of anxiety and occasional sadness and 
depression.  Based on these findings, the examiner diagnosed 
anxiety disorder.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In determining if the veteran has a current diagnosis of post 
traumatic stress disorder based on her confirmed in-service 
stressor of spousal abuse, the Board notes that both the 
undated diagnosis from A.S., M.D., and the May 2001 diagnosis 
from the Women's Clinic fail to mention this stressor.  The 
undated diagnosis is of little relevance where no stressor is 
noted as a basis for the diagnosis.  The doctor also noted 
that he or she was unable to perform a "full diagnostic 
assessment" as the veteran's visit had been unscheduled.  
While the May 2001 diagnosis from the Women's Clinic did note 
a stressor, the veteran's work during service with aircraft 
salvage, this is not the stressor which has been accepted by 
VA.  No mention was made at that time of the veteran's 
reported spousal abuse and what, if any, effect this stressor 
had on the reported diagnosis.  

In contrast, the examiner who saw the veteran, as well as 
reviewed the medical evidence of record, in February 2003 
considered both the veteran's work with aircraft recovery as 
well as her reported experiences of spousal abuse by her 
first husband.  However, this examiner "could not find much 
evidence in the record supporting" a diagnosis of post 
traumatic stress disorder.  Based on these findings, anxiety 
disorder was the only psychiatric disability diagnosed.  
Because this examiner was able to consider the entire medical 
record, to include the reported stressor of spousal abuse, as 
well as personally examination the veteran, this examiner's 
medical opinion is considered the most probative by the 
Board.  

Overall, the Board finds the totality of the evidence to be 
against the veteran's claim for service connection for post 
traumatic stress disorder, as the record does not reflect a 
diagnosis of this disability based on her confirmed in-
service stressor.  Therefore, service connection for post 
traumatic stress disorder must be denied.  The veteran has 
herself suggested she has post traumatic stress disorder as a 
result of her experiences during military service; however, 
as a layperson, her personal statements regarding medical 
etiology, causation, and diagnosis are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, because a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Based on the submission of new and material evidence, the 
claim is reopened; to this extent the claim is reopened.  

Entitlement to service connection for post traumatic stress 
disorder is denied.  



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



